              Case 2:11-cv-05336-RK Document 74 Filed 10/30/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
C. SCOTT HISEY, et al                                           CIVIL ACTION
           Plaintiffs
                                                                NO. 11-2604 (Consolidated)
                 v.

NOVA FINANCIAL HOLDINGS,
INC., et al.
             Defendants


HERBERT WEISS, et al.                                           CIVIL ACTION
         Plaintiffs
                                                                N0.11-5336
                 v.

NOVA FINANCIAL HOLDINGS,
INC., et al.
             Defendants

                                             ORDER
          AND NOW, this 30th day of October 2018, in light of Plaintiffs' letter dated October 26,

2018, [ECF 140], in which Plaintiffs advised this Court that the criminal proceedings against

Defendant Barry R. Bekkedam have concluded, and requested that this matter be removed from

civil suspense, it is hereby ORDERED that the request is GRANTED. Accordingly, the STAY

imposed by the Order of December 16, 2015, [ECF 13 8], is VACATED. The Clerk of Court is

directed to remove this case from civil suspense and to place this matter on this Court's active

docket.



                                              BY THE COURT:


                                              Isl Nitza 1 Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO, J.
                                              Judge, United States District Court
